UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6802 Date of fiscal year end: November 30, 2013 Date of reporting period: June 30, 2013 Item 1. Proxy Voting Record. Company Name Meeting Date CUSIP Ticker National Fuel Gas Compnay March 7, 2013 NFG Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Directors recommend: A vote for election of the following nominees Issuer 1. David C. Carroll 2. Craig G. Matthews 3. David F. Smith For For Vote to ratify PricewaterhouseCoopers LLP as the Registered Public Accounting Firm Issuer For For Advisory approval of executive compensation Issuer Company Name Meeting Date CUSIP Ticker Magellan Midstream Partners, L.P. April 25, 2013 MMP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Directors recommend: A vote for election of the following nominees Issuer 1. Walter R. Arnheim 2. Patrick C. Eilers For For Advisory resolution to approve Executive Compensation Issuer For For Ratification of appointment of Independent Auditor Issuer Company Name Meeting Date CUSIP Ticker EQT Corporation April 17, 2013 26884L109 EQT Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: For For 1. Vicky A. Bailey Issuer For For 2. Kenneth M. Burke Issuer For For 3. George L. Miles, Jr. Issuer For For 4. Stephen A. Thorington Issuer For For Approval of the amendment and restatement of the Company's Restated Articles of Incorporation Issuer For For Advisory vote to approve the Company's Executive Compensation Issuer For For Ratification of Ernst & Young LLP as the Company's Independent Registered Public Accountant Issuer Against For Shareholder proposal regarding a Political Contribution Feasibility Study Security Holder Company Name Meeting Date CUSIP Ticker Transcanada Corporation April 26, 2013 89353D107 TRP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1. Kevin E. Benson 2. Derek H. Burney 3. Paule Gauthier 4. Russell K. Girling 5. S. Barry Jackson 6. Paul L. Joskow 7. Paula Rosput Reynolds 8. Mary Pat Salomone 9. W. Thomas Stephens 10. D. Michael G. Stewart 11. Richard E. Waugh For For Resolution to appoint KPMG LLP, Chartered Accountants as auditors and authorize the Directors to set their remuneration Issuer For For Resolution to reconfirm and amend the Stock Option Plan, as described in the Management Information Circular Issuer For For Resolution to continue and approve the amended and restated Shareholder Rights Plan, as described in the Management Information Circular Issuer For For Resolution to accept Transcanada Corporations's approach to executive compensation, as described in the Management Information Circular Issuer Company Name Meeting Date CUSIP Ticker Centerpoint Energy, Inc. April 25, 2013 15189T107 CNP Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: For For 1. Milton Carroll Issuer For For 2. Michael P. Johnson Issuer For For 3. Janiece M. Longoria Issuer For For 4. David M. McClanahan Issuer For For 5. Susan O. Rheney Issuer For For 6. R. A. Walker Issuer For For 7. Peter S. Wareing Issuer For For Ratify the appointment of Deloitte & Touche LLP as independent auditors for 2013 Issuer For For Approve the advisory resolution on executive compensation Issuer Company Name Meeting Date CUSIP Ticker Spectra Energy Corp April 30, 2013 SE Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: For For 1. William T. Esrey Issuer For For 2. Gregory L. Ebel Issuer For For 3. Austin A. Adams Issuer For For 4. Joseph Alvarado Issuer For For 5. Pamela L. Carter Issuer For For 6. F. Anthony Comper Issuer For For 7. Peter B. Hamilton Issuer For For 8. Dennis R. Hendrix Issuer For For 9. Michael McShane Issuer For For 10. Michael G. Morris Issuer For For 11. Michael E. J. Phelps Issuer For For Ratification of the appointment of Deloitte & Touche LLP as Spectra Energy Corp's independent registered public accounting firm for fiscal year 2013 Issuer For For An advisory resolution to approve executive compensation Issuer Against For Shareholder proposal concerning disclosure of political contributions Security Holder Against For Shareholder proposal concerning Fugitive Methane Emissions Report Security Holder Company Name Meeting Date CUSIP Ticker Wisconsin Energy Corporation May 2, 2013 WEC Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: For For 1. John F. Bergstrom Issuer For For 2. Barbara L. Bowles Issuer For For 3. Patricia W. Chadwick Issuer For For 4. Curt S. Culver Issuer For For 5. Thomas J. Fischer Issuer For For 6. Gale E. Klappa Issuer For For 7. Henry W. Knueppel Issuer For For 8. Ulice Payne, Jr. Issuer For For 9. Mary Ellen Stanek Issuer For For Ratification of Deloitte & Touche LLP as Independent Auditors for 2013 Issuer For For Advisory vote to approve compensation of the Named Executive Officers Issuer Company Name Meeting Date CUSIP Ticker Dominion Resources, Inc. May 3, 2013 25746U109 D Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: For For 1. William P. Barr Issuer For For 2. Peter W. Brown, M.D. Issuer For For 3. Helen E. Dragas Issuer For For 4. James O. Ellis, Jr. Issuer For For 5. Thomas F. Farrell II Issuer For For 6. John W. Harris Issuer For For 7. Robert S. Jepson, Jr. Issuer For For 8. Mark J. Kington Issuer For For 9. Pamela J. Royal, M.D. Issuer For For 10. Robert H. Spilman, Jr. Issuer For For 11. Michael E. Szymanczyk Issuer For For 12. David A. Wollard Issuer For For Ratification of appointment of independent auditors for 2013 Issuer For For Advisory vote on Approval of Executive Compensation (Say on Pay) Issuer For For Approval of Amendment to Bylaws to Allow Shareholders to Call Special Meetings Issuer Against For Report on Future Policy to End Use of Mountaintop Removal Coal Security Holder Against For Sustainability asa Performance Measure for Executive Compensation Security Holder Against For Policy Related to Minimizing Storage of Nuclear Waste in Spent Fuel Pools Security Holder Against For Report on the Financial Risks to Dominion Posed by Climate Change Security Holder Company Name Meeting Date CUSIP Ticker Kinder Morgan Inc May 7, 2013 49456B101 KMI Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1. Richard D. Kinder 2. C. Park Shaper 3.Steven J. Kean 4. Anthony W. Hall, Jr. 5. Deborah A. Macdonald 6. Michael Miller 7. Michael C. Morgan 8. Fayez Sarofim 9. Joel V. Staff 10. John Stokes 11. Robert F. Vagt For For Ratification of the selection of PricewaterhouseCoopers LLP as the independent registered public accounting firm for 2013 Issuer Company Name Meeting Date ISIN Ticker Keyera Corporation May 7, 2013 CA4932711001 KEY Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors Nominees: Issuer 1. James V. Bertram 2. Robert B. Catell 3. Michael B.C. Davies 4. Douglas J. Haughey 5. Nancy M. Laird 6. Donald J. Nelson 7. H. Neil Nichols 8. Michael J. Norris 9. William R. Stedman For For To appoint Deloitte & Touche LLP as auditors of Keyera for a term expiring at the close of the next annual meeting of Shareholders Issuer For For On the ordinary resolution, the full text of whichis set forth in Schedule B to the Information Circular published by Keyera in connection with the Meeting (the "Circular"), to ratify, confirm and approve the Advance Notice Bylaw, as more particularly described in the Circular under the heading "Matters to be Acted Upon at the Meeting" and in Schedule B Issuer For For On the special resolution, the full text of which is set forth in Schedule C to the Circular, to approve amendments to the articles of Keyera on substantially the terms set out in Schedule C to the Circular, including the creation of a limited number of preferred shares without nominal or par value to be referred to as the "First Preferred Shares" and a limited number of preferred shares without nominal or par value to be referred to as the "Second Preferred Shares", as more particularly described in the Circular under the heading "Matters to be Acted Upon at the Meeting" and in Schedule C Issuer Company Name Meeting Date CUSIP Ticker Enbridge Inc. May 8, 2013 29250N105 ENB Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1. David A. Arledge 2. James J. Blanchard 3. J. Lorne Braithwaite 4. J. Herb England 5. Charles W. Fischer 6. V. Maureen Kempston Darkes 7. David A. Leslie 8. Al Monaco 9. George K. Petty 10. Charles E. Shultz 11. Dan C. Tutcher 12. Catherine L. Williams For For Appoint PricewaterhouseCoopers LLP as auditors Issuer For For Vote on approach to executive compensation.While this vote is non-binding, it gives shareholders an opportunity to provide important input to board Issuer Company Name Meeting Date CUSIP Ticker Sempra Energy May 9, 2013 SRE Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: For For 1. Alan L. Boeckmann Issuer For For 2. James G. Brocksmith Jr. Issuer For For 3. William D. Jones Issuer For For 4. William G. Ouchi Issuer For For 5. Debra L. Reed Issuer For For 6. William C. Rusnack Issuer For For 7. William P. Rutledge Issuer For For 8. Lynn Schenk Issuer For For 9. Jack T. Taylor Issuer For For 10. Luis M. Tellez Issuer For For 11. James C. Yardley Issuer For For Ratification of Independent Registered Public Accounting Firm Issuer For For Advisory Approval ofExecutive Compensation Issuer For For Approval of 2013 Long-Term Incentive Plan Issuer Against For Shareholder Proposal Regarding Independent Board Chairman Security Holder Company Name Meeting Date CUSIP Ticker Questar Corporation May 10, 2013 STR Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: For For 1. Teresa Beck Issuer For For 2. R.D. Cash Issuer For For 3. Laurence M. Downes Issuer For For 4. Christopher A. Helms Issuer For For 5. Ronald W. Jibson Issuer For For 6. Keith O. Rattie Issuer For For 7. Harris H. Simmons Issuer For For 8. Bruce A. Williamson Issuer For For Ratify the selection of Ernst & Young LLP as the Company's independent auditor Issuer For For Advisory vote to approve Named Executive Officer Compensation Issuer Company Name Meeting Date ISIN Ticker Pembina Pipeline Corporation May 10, 2013 CA7063271034 PPL Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors Nominees: Issuer 1. Grant D. Billing 2. Thomas W. Buchanan 3. Allan L. Edgeworth 4. Randall J. Findlay 5. Lorne B. Gordon 6. David M.B. LeGresley 7. Robert B. Michaleski 8. Leslie A. O'Donoghue 9. Jeffrey T. Smith For For To appoint KPMG LLP, Chartered Accountants, as the auditors of the Corporation for the ensuing financial year at a remuneration to be fixed by Management Issuer For For To accept the approach to executive compensation as disclosed in the management proxy circular Issuer For For A special resolution approving and authorizing an amendment to the articles to create a new class of preferred shares designated as "Class A Preferred Shares" as more particularly described in the management proxy circular Issuer For For A special resolution approving and authorizing an amendment to the articles to change the designation and terms of the Corporation's existing internally held preferred shares as more particularly described in the management proxy circular Issuer For For A special resolution approving and authorizing an amendment to the articles to increase the maximum number of directors of Pembina from 11 to 13 as more particularly described in the management proxy circular Issuer For For An ordinary resolution to continue, and amend and restate the shareholder rights plan agreement as more particularly described in the management proxy circular Issuer Company Name Meeting Date CUSIP Ticker Nisource Inc May 14, 2013 65473P105 NI Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: For For 1. Richard A. Abdoo Issuer For For 2. Aristides S. Candris Issuer For For 3. Sigmund L. Cornelius Issuer For For 4. Michael E. Jesanis Issuer For For 5. Marty R. Kittrell Issuer For For 6. W. Lee Nutter Issuer For For 7. Deborah S. Parker Issuer For For 8. Robert C. Skaggs, Jr. Issuer For For 9. Teresa A. Taylor Issuer For For 10. Richard L. Thompson Issuer For For 11. Carolyn Y. Woo Issuer For For To ratify the appointment of Deloitte & Touche LLP as the Company's independent registered public accountants Issuer For For To consider advisory approval of executive compensation Issuer Against For To consider a stockholder proposal regarding action by written consent Security Holder Against For To consider a stockholder proposal regarding a policy to end benchmarking CEO compensation Security Holder Company Name Meeting Date CUSIP Ticker The Williams Companies, Inc May 16, 2013 WMB Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: For For 1. Alan S. Armstrong Issuer For For 2. Joseph R. Cleveland Issuer For For 3. Kathleen B. Cooper Issuer For For 4. John A. Hagg Issuer For For 5. Juanita H. Hinshaw Issuer For For 6. Ralph Izzo Issuer For For 7. Frank T. Macinnis Issuer For For 8. Steven W. Nance Issuer For For 9. Murray D. Smith Issuer For For 10. Janice D. Stoney Issuer For For 11. Laura A. Sugg Issuer For For Ratification of Ernst & Young LLP as auditors for 2013 Issuer For For Approval, by nonbinding advisory vote, of the Company's executive compensation Issuer Company Name Meeting Date CUSIP Ticker CMS Energy Corporation May 17, 2013 CMS Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: For For 1. Jon E. Barfield Issuer For For 2. Stephen E. Ewing Issuer For For 3. Richard M. Gabrys Issuer For For 4. William D. Harvey Issuer For For 5. David W. Joos Issuer For For 6. Philip R. Lochner, Jr. Issuer For For 7. Michael T. Monahan Issuer For For 8. John G. Russell Issuer For For 9. Kenneth L. Way Issuer For For 10. Laura H. Wright Issuer For For 11. John B. Yasinsky Issuer For For Advisory vote to approve the Corporation's executive compensation Issuer For For Ratification of independent registered public accounting firm (PricewaterhouseCoopers LLP) Issuer Company Name Meeting Date CUSIP Ticker Targa Resources Corporation May 20, 2013 87612G101 TRGP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1. Rene R. Joyce 2. Peter R. Kagan 3. Chris Tong For For Ratification of selection of independent auditors Issuer Company Name Meeting Date CUSIP Ticker ONEOK, Inc. May 22, 2013 OKE Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: For For 1. James C. Day Issuer For For 2. Julie H. Edwards Issuer For For 3. William L. Ford Issuer For For 4. John W. Gibson Issuer For For 5. Bert H. Mackie Issuer For For 6. Steven J.Malcolm Issuer For For 7. Jim W. Mogg Issuer For For 8. Pattye L. Moore Issuer For For 9. Gary D. Parker Issuer For For 10. Eduardo A. Rodriguez Issuer For For Ratification of the selection of PricewaterhouseCoopers LLP as the independent registered public accounting firm of ONEOK, Inc. Issuer For For A proposal to approve the material terms of the performance goals for the Equity Compensation Plan Issuer For For An advisory vote to approve the Company's executive compensation Issuer Against For A shareholder proposal regarding publication of a report on Methane Emissions Security Holder Company Name Meeting Date CUSIP Ticker Markwest Energy Partners May 29, 2013 MWE Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1. Frank M. Semple 2. Donald D. Wolf 3. Keith E. Bailey 4. Michael L. Beatty 5. Charles K. Dempster 6. Donald C. Heppermann 7. Randall J. Larson 8. Anne E. Fox Mounsey 9. William P Nicoletti For For Ratification of Deloitte & Touche LLP as the Partnership's Independent Registered Public Accountants for the fiscal year ending December 31, 2013. Issuer Company Name Meeting Date CUSIP Ticker Buckeye Partners, L.P. June 4, 2013 BPL Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1. Oliver G. Richard, III 2. Clark C. Smith 3. Frank S. Sowinski For For The approval of the Buckeye Partners, L.P. 2013 Long-Term Incentive Plan Issuer For For The ratification of the selection of Deloitte & Touche LLP as Buckeye Partners, L.P.'s independent registered public accountants for 2013 Issuer SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Managed Portfolio Series By (Signature and Title) /s/ James R. Arnold James R. Arnold, President (Principal Executive Officer) Date August 5, 2013
